DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.
 
Specification
	The amendment to the specification received on 2/1/2021 is noted. This amendment is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite a method of manufacturing “using blow-fill-seal-technology” and “using form-fill-seal technology”, respectively. However the claims do not make it clear to what extent each technology is used. For example, even though blow-fill-seal technology is known 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claims 12 and 13 recite a method of manufacturing “using blow-fill-seal-technology” and “using form-fill-seal technology”, respectively. The claims merely claim the process and do not set forth which steps are involved in the process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouet (US 2,950,717) in view of Kajander (US 4,822,332, cited previously), and further in view of Righi (5,163,918, cited previously and hereinafter ‘Righi’) and Gardner et al. (US 2015/0141934 A1, cited previously and hereinafter ‘Gardner’).
As to claim 1, Bouet discloses a drug delivery device (see Fig. 3) comprising: a drug container (ampule/container 1a) comprising at least one bellow (see Fig 2, 3), wherein the drug container has a first, expanded position (position seen in Fig. 3) and a second, stable position (position in which 1a has been compressed as much as possible and drug has been expelled); a needle (10), wherein, while the drug container is in the first expanded position and in the second, stable position the needle is in continuous liquid communication with the drug container (Fig. 3, para beginning line 3 col. 3; once extremity 11 of needle 10 pierces thin walled extremity 3 the needle is in continuous liquid communication with the drug container 1a); a plunger (6) wherein the plunger extends between a proximal end (eyelet 14) and a distal end (8; Fig. 3) and wherein the plunger is in communication with the drug container where upon axial movement of the plunger, the drug container is compressed (lines 24-27 col. 3); a main body extending between a proximal end and a distal end (Fig. 3) and comprising an inner body (holder body 9), wherein the inner body houses the plunger and the drug container (Fig. 3).
Bouet is silent to wherein each and every bellow of the at least one bellow comprises a first surface and an opposing second surface, wherein the first surface is comprised of a first Belleville spring and the opposing second surface is comprised of a second Belleville spring, wherein the second Belleville spring has a higher spring rate than the first Belleville spring. Kajander discloses a container comprising at least one bellow (see Figs. 1a-4), each and every bellow comprises a first surface (27) and an opposing second surface (26), wherein the first surface is comprised of a first Belleville spring and the opposing second surface is comprised of a second Belleville spring, wherein the second Belleville spring has a higher spring rate than the first Belleville spring (see Figs. 1a-4 and paragraph beginning line 3 col. 4; each second surface 27 effectively having a higher spring rate than each first surface 26 as each first surface deforms before each second surface and nesting is promoted). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bouet with Kajander such that each and every bellow comprises a first surface and an opposing second surface, Each corrugation 17 is preferably asymmetrical, having a long side 26 and a short side 27.  This asymmetry allows the corrugations 17 to nest neatly in one another in the collapsed state, thereby minimizing the overall length of section 12 in the collapsed state, and also provides a toggle effect causing a detectable stop to the user as each corrugation 17 is extended or collapsed.  Depending on the stiffness of the material from which applicator 10 is formed, an audible click may also be heard.  The toggle effect also causes section 12 to maintain itself in any degree of extension or collapse selected by the user” (para beginning line 3 col. 4).
Bouet/Kajander is silent to the main body comprising an outer body and the outer body is capable of sliding over the inner body and extending past the needle; and a spring located between the inner body and the outer body for urging the outer body to slide over the inner body and extend past the needle. Righi discloses a main body extending between a proximal end (proximal end of boxlike head 10) and a distal end (distal end of 1 or 12) and comprising an inner body (barrel 1) and an outer body (sleeve 12 (including clamping tongues 16) + tubular member 26 – see para beginning line 41 col. 5), wherein the inner body houses a plunger (6) and the outer body is capable of sliding over the inner body and extending past a needle 4 (Fig. 4); and a spring (15) located between the inner body and the outer body for urging the outer body to slide over the inner body and extend past the needle (Figs. 1-4). It would have been obvious to one having ordinary skill in the art to modify Bouet/Kajander such that the main body comprises comprising an outer body and the outer body is capable of sliding over the inner body and extending past the needle; and a spring located between the inner body and the outer body for urging the outer body to slide over the inner body and extend past the needle. One would have been motivated to do so in order to provide a means of protecting the needle after use (see Figs. 1-4, abstract, line 43 col. 6 through line 29 col. 7) of Righi).
Bouet/Kajander/Righi are silent to wherein when the drug container is in the second, stable position the drug container cannot be refilled or reused. Gardner teaches a drug container (12), wherein the drug container has a first, expanded position (see in Fig. 2) and a second, stable position 

As to claim 2, Bouet in view of Kajander, Righi, and Gardner teaches the drug delivery device of claim 1 as described above. Bouet is silent to the limitations of claim 2 however Righi further teaches wherein its outer body further comprises a set of release and lock beams (clamping tongues 16), and wherein the inner body further comprises a set of locking windows (20), wherein when the set of release and locks beams is engaged with the set of locking windows the outer body is in a retracted position (Fig. 3, paragraph beginning line 65 col. 4 of Righi). It would have been obvious to one having ordinary skill in the art to further modify Bouet (as already modified above) with Righi such that outer body further comprises a set of release and lock beams, and wherein the inner body further comprises a set of locking windows, wherein when the set of release and locks beams is engaged with the set of locking windows the outer body is in a retracted position. One would have been motivated to do as these parts are what Righi teaches as allowing its outer body to lock to the inner body and then be released therefrom to protect the needle (see Figs. 3-4, para beginning line 65 col. 4).
As to claim 3, Bouet in view of Kajander, Righi, and Gardner teaches the drug delivery device of claim 2 as described above. Bouet is silent to the limitations of claim 3 however Righi further teaches wherein the plunger (7) comprises at least one release cam (disc-shaped pusher member 19) where upon axial movement of the plunger, the at least one release cam can cause disengagement of the set of release and lock beams of the outer body from the set of locking windows from the inner body causing the outer body to move slidingly along the outer body (para beginning line 22 col. 6 of Righi). It thus would have been further obvious to one having ordinary skill in the art to modify Bouet (as already modified 
As to claim 14, Bouet in view of Kajander, Righi, and Gardner teaches the drug delivery device of claim 1 as described above. Bouet further teaches wherein the drug container further comprises a drug product (see Fig. 3, lines 53-60 col. 2, lines 24-27 col. 3 of Bouet).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouet /Kajander/Righi/Gardner as applied to claim 2 above, and further in view of Doyle (US 7,824,379 B2, cited previously).
As to claim 4, Bouet in view of Kajander, Righi, and Gardner teaches the drug delivery device of claim 2 as described above, but are silent to the limitations of claim 4.
Doyle discloses an inner body (550) comprising a second set of locking windows (542; see Figs. 5A-5C), wherein when a set of release and lock beams (arms/detents 570, 571) is Page 2 of 7Response to Restriction RequirementDocket No. 24276 engaged with the second set of locking windows the outer body (guard 502) is in an extended position (seen in Fig. 5C).
It would have been obvious to one having ordinary skill in the art to add a second set of locking windows to the inner body of Bouet /Kajander/Righi/Gardner, wherein when the set of release and lock beams is Page 2 of 7Response to Restriction RequirementDocket No. 24276engaged with the second set of locking windows the outer body is in an extended position in view of the teachings of Doyle. One would have been motivated to do so as Doyle shows this as a means for securing an outer sleeve in a second, extended position (see Fig. 5C, paragraph beginning line 64 col. 5 of Doyle).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouet in view of Kajander, Righi, and Gardner, and further in view of Kahlert (US 5,873,860, cited previously).

 Kahlert discloses using blow-fill-seal technology for production of an injection device (see line 40 col. 5 through line 4 col. 6). 
It would have been obvious to one having ordinary skill in the art to combine the teachings of Bouet /Kajander/Righi/Gardner with Kahlert, and use the known blow-fill-seal technology as a means to construct the known drug container of Bouet /Kajander/Righi/Gardner. One would have been motivated to do so as Kahlert discloses how blow-fill-seal technology is a suitable aseptic packaging method with which the desired form is first blown and then filled with the sterile contents and finally sealed in one process (see line 40 col. 5 through line 4 col. 6 of Kahlert).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouet in view of Kajander, Righi, and Gardner, and further in view of Kam (US 5,135,498, cited previously).
As to claim 13, Bouet in view of Kajander, Righi, and Gardner discloses a method of manufacturing the drug container of claim 1 (see above rejection of claim 1), but is silent to using form-fill-seal technology. 
 Kam discloses using form-fill-seal technology for production of an infusate pouch for an infusion device (see paragraph beginning line 36 col. 14). 
It would have been obvious to one having ordinary skill in the art to combine the teachings of Bouet/Kajander/Righi/Gardner with Kam, and use the known form-fill-seal technology as a means to construct the known drug container of Bouet/Kajander/Righi/Gardner. One would have been motivated to do so as Kam discloses how “It is a major advantage of this invention that the infusate solution contacts inert, stable, sterilizable, nonleaching materials, and is essentially impervious to contaminants from the outside environment.  In one embodiment, the infusate pouch 4 is formed and filled with infusate solution in a single operation using a heat-sealing form-fill-and-seal technology widely used industry today.  This technology is used, for example, to form small polyfoil bags containing foods such as ketchup and mustard or transdermal drug delivery systems.  This technology is amenable to very high production rates at low cost and can be maintained under aseptic conditions (see para beginning line 36 col. 14 of Kam).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouet in view of Kajander, Righi, and Gardner as applied to claim 14 above, and further in view of Rubin et al. (US 2005/0171477 A1, cited previously and hereinafter ‘Rubin’).
As to claim 15, Bouet in view of Kajander, Righi, and Gardner teaches the drug delivery device of claim 14 as described above, but is silent to the drug product being selected from the group listed in claim 15.
Rubin discloses an auto-injector for injection of various drug products including epinephrine, morphine and atropine (see para 0061).
It would have been obvious to one having ordinary skill in the art to combine the known device of Bouet/Kajander/Righi/Gardner and use it to deliver any of the drug products listed by Rubin, including epinephrine, morphine and atropine which are recited in claim 15, as these drug products are known to have beneficial effects in emergency situations (see para 0061 of Rubin). 

Response to Arguments
Applicant’s arguments submitted 2/1/21 have been considered and are either moot or not persuasive. While the examiner did not find the majority of applicant’s arguments concerning the previously used Rosoff reference persuasive, a response to each of these arguments would be moot as the examiner does believe that the amendments to claim 1 have overcome the previous rejection in view of Rosoff for the following reason. Since the valve 141 present at the distal end of the drug container 28 of Rosoff is pressure sensitive, and thus would likely be closed in the second stable position, it does not appear that the needle would be in liquid communication with the drug container in what one would likely consider the second stable position. However, the Bouet reference, which is now the primary reference, does not possess such a valve. The remaining applicant’s arguments are thus moot at this time in view of use of the Bouet reference which was not used the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783